U.S. Bank N.A. v Carrano (2020 NY Slip Op 04988)





U.S. Bank N.A. v Carrano


2020 NY Slip Op 04988


Decided on September 16, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 16, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
RUTH C. BALKIN
SYLVIA O. HINDS-RADIX, JJ.


2018-14049
 (Index No. 514085/17)

[*1]U.S. Bank National Association, etc., appellant,
vPatrick L. Carrano, respondent, et al., defendants.


Hinshaw & Culbertson LLP, New York, NY (Brain McGrath of counsel), for appellant.
Law Office of Laurence D. Gerowitz, P.C., New York, NY, for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Kings County (Noach Dear, J.), dated October 10, 2018. The order, insofar as appealed from, granted the motion of the defendant Patrick L. Carrano for leave to reargue his prior motion, inter alia, pursuant to CPLR 3211(a)(5) to dismiss the complaint insofar as asserted against him as time-barred, which had been denied in an order of the same court dated January 10, 2018, and, upon reargument, in effect, vacated the provision in the order dated January 10, 2018, denying that branch of that defendant's prior motion which was pursuant to CPLR 3211(a)(5) to dismiss the complaint insofar as asserted against him as time-barred, and thereupon granted that branch of that defendant's prior motion.
ORDERED that the order dated October 10, 2018, is affirmed insofar as appealed from, with costs.
The order dated October 10, 2018, is affirmed insofar as appealed from for reasons stated in Federal Natl. Mtge. Assn. v Schmitt (172 AD3d 1324).
SCHEINKMAN, P.J., MASTRO, BALKIN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court